Citation Nr: 1802093	
Decision Date: 01/11/18    Archive Date: 01/23/18

DOCKET NO.  12-16 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from August 1968 to August 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a
July 2011 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Denver, Colorado, that, in pertinent part, denied service connection for bilateral hearing loss.

In August 2017, the Veteran testified at a personal hearing over which the undersigned Veterans Law Judge presided while at the RO.  A transcript of that hearing has been associated with his claims file.
 
The Veteran's claims file has been converted into a paperless claims file via the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  All records in such files have been considered by the Board in adjudicating this matter.


FINDING OF FACT

Resolving all reasonable doubt in the Veteran's favor, bilateral hearing loss is related to in-service acoustic trauma.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C. §§ 1101, 1110, 1112, 5107 (West 2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2017).




REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The Board has considered whether further development and notice under the Veterans Claims Assistance Act of 2000 (VCAA) or other law should be undertaken.  However, given the results favorable to the Veteran, further development under the VCAA or other law would not result in a more favorable outcome or be of assistance to this inquiry.  In the decision below, the Board grants the claim of service connection for bilateral hearing loss.  The RO will be responsible for addressing any notice defect with respect to the rating and effective date elements when effectuating the award.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Service Connection

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C. § 1110 (West 2012); 38 C.F.R. §§ 3.303, 3.304 (2017).

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").


For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory threshold for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. §  3.385 (2017).

Even though disabling hearing loss may not be demonstrated at separation, a service member may nevertheless establish service connection for a current hearing loss disability by submitting evidence that the current disability is related to service.  Hensley v. Brown, 5 Vet. App. 155 (1993).  The threshold for normal hearing is from zero to 20 decibels and higher threshold levels indicate some degree of hearing loss.  Id.

The Veteran asserts that he has a bilateral hearing loss disability that is manifested as a result of his period of active service.  During the August 2017 Board hearing, he described that his symptoms began in service as a result of his duties as an aircraft structural mechanic.  He added that the time spent on the flight line resulted in a gradual onset of bilateral hearing loss.  He and his spouse testified that his symptoms had increasingly continued ever since.

A review of the medical evidence of record demonstrates that a June 2011 VA 
examination report confirmed a current hearing loss disability, with pure tone thresholds above 40 decibels in multiple levels.  See 38 C.F.R. §  3.385.

Further, the evidence establishes in-service injury via hazardous noise exposure.  As conceded by the RO in its July 2011 rating decision, the Veteran was exposed to excessive noise in his capacity as an aircraft structural mechanic.

The Veteran's February 1968 enlistment report of medical examination shows that clinical evaluation of the ears and drums was within normal limits.  Pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
0
LEFT
5
0
0
0
0

In the associated report of medical history, also dated in February 1968, the Veteran indicated that he had never had any hearing loss.

The Veteran's service separation report of medical examination dated in July 1972 shows clinical evaluation of the ears was within normal limits.  Audiological evaluation measuring pure tone thresholds, in decibels, was as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
5
10
LEFT
15
10
5
10
10

The remaining element for service connection is a link or nexus between the current disability and active service, to include based on continuity of symptomatology. 


The Veteran has consistently asserted that he has experienced bilateral hearing loss ever since his separation from service.  His spouse has corroborated the assertions of the Veteran during the August 2017 Board hearing.  The Veteran is competent to report factually observable occurrences in service, the timing of the observable symptoms of his disabilities, and to receipt of medical treatment and what his providers told him about his conditions.  See Jandreau, 492 F.3d at 1376-77.

In light of the Veteran's reports of continuous hearing loss symptoms that he first noticed during service; the conceded noise exposure in service; evidence of current bilateral hearing loss disability; and the low probative value of the VA examination report, the Board finds that the evidence is at the very least evenly balanced as to whether the current bilateral hearing loss disability is related to in-service noise exposure.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for bilateral hearing loss is warranted.  38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309.


ORDER

Service connection for bilateral hearing loss is granted.




____________________________________________
B. T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


